This case is appealed from the district court of Canadian county and grew out of a certain farm rental contract. Defendants in error brought suit against plaintiff in error for damages for breach of said contract and for an accounting. Plaintiffs in error filed an answer and cross-petition, whereby they denied liability and sought to recover for services rendered and for corn destroyed. Plaintiffs in error brought suit against defendant in error, Emma D. Lane, to have their verbal lease declared a lease for a period of five years. These two cases were consolidated by order of the court and heard together. A receiver was appointed to take charge of the hay and corn and make such disposition of the same as the court might direct. The consolidated cases were tried to the court and judgment rendered dismissing the case of plaintiffs in error, Frank Brandt, Clarence Brandt, and Harry Brandt v. Emma D. Lane, and in the case of defendant in error Thomas Lane and Emma D. Lane v. Frank Brandt, plaintiff in error, the court ordered and directed that the cross-petition be denied, and that the receiver deliver one-third of the corn and hay to defendants in error and the remaining two-thirds to plaintiff in error, and that plaintiff in error pay the costs. The corn and hay were by the receiver delivered to plaintiff in error and defendant in error in accordance with the judgment of the court, which was freely and without protest or qualification accepted by them and each of them, and plaintiffs in error paid all the costs of the consolidated cases. Plaintiffs in error, having accepted the benefits of the judgment, have thereby recognized its validity and have waived their rights to appeal therefrom. Lawton v. Ayers, 40 Okla. 524, 139 P. 963; Elliott v. Orton, 69 Okla. 233, 171 P. 1110; Barnes v. Lynch,9 Okla. 11, 59 P. 995; Smith v. Smith, 111 Okla. 126, 236 P. 579.
The appeal is dismissed. *Page 15